Citation Nr: 0738635	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  99-10 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The appellant served in the Army National Guard from January 
1972 to April 1993, with a verified period of active duty for 
training (ACDUTRA) from May 1972 to December 1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which found that new and material evidence 
had not been received to reopen a previously denied claim of 
service connection for a low back disorder.

The appellant provided testimony at a hearing before the 
undersigned Veterans Law Judge in July 2002.  A transcript of 
this hearing has been associated with the appellant's VA 
claims folder.

In October 2002, the Board found that new and material 
evidence had been received to reopen the appellant's claim of 
service connection for a back disorder.  The Board also found 
that additional development was required with respect to the 
underlying service connection claim, and noted that it was 
undertaking this development pursuant to the authority 
granted by 67 Fed. Reg. 3,099, 3,104 (which was subsequently 
codified at 38 C.F.R. § 19.9(a)(2)).  However, as noted by 
the Board in an October 2003 remand, the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) 
invalidated 38 C.F.R. § 19.9(a)(2) in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  The Board further stated that in light of 
this decision and other policy considerations, all evidence 
development was to be conducted at the RO level.  
Accordingly, the case was remanded to complete such 
development to include a VA medical examination which 
addressed the etiology of the claimed back disorder.

As a preliminary matter, the Board finds that the development 
directed by the October 2003 remand has been completed.  
Therefore, a new remand is not required in order to comply 
with the holding of Stegall v. West, 11 Vet. App. 268 (1998).

FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The preponderance of the evidence is against a finding 
that the appellant's current low back disorder is causally 
related to his military service.


CONCLUSION OF LAW

Service connection is not warranted for the appellant's low 
back disorder.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.159, 
3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
case.  Specifically, the Veterans Claims Assistance Act of 
2000 (VCAA), which became law on November 9, 2000, redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), that VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  However, because the VCAA was 
enacted after the initial adjudication of the appellant's 
claim by the RO, it was impossible to provide notice of the 
VCAA before the initial adjudication in that claim.  Indeed, 
VA's General Counsel has held that the failure to do so under 
such circumstances does not constitute error.  See VAOGCPREC 
7- 2004.  Under such circumstances, the Federal Circuit has 
indicated that this defect can be remedied by a fully 
compliant VCAA notice issued prior to a readjudication of the 
claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

Here, the appellant was sent VCAA-compliant notification by a 
letter dated in April 2004, followed by a readjudication of 
this case via a May 2007 Supplemental Statement of the Case 
(SSOC).  In pertinent part, this letter informed the 
appellant of the evidence necessary to substantiate his 
current appellate claim, what information and evidence he 
must submit, what information and evidence will be obtained 
by VA, and indicated the need for the appellant to advise VA 
of or to submit any evidence in his possession that was 
relevant to the case.  As such, this correspondence fully 
complied with the notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), as well as the holding in 
Quartuccio, supra.

The Board acknowledges that the notice provided to the 
appellant with respect to this claim did not include 
information regarding disability rating(s) and effective 
date(s) as mandated by the Court's holding in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  However, this 
information was included as part of the May 2007 SSOC.  More 
importantly, for the reasons stated below, the preponderance 
of the evidence is against the claim, and it must be denied.  
As such, no disability rating and/or effective date is to be 
assigned or even considered for this claim.  Consequently, 
the Board concludes that the appellant has not been 
prejudiced by this lack of notification regarding the Court's 
holding in Dingess/Hartman.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the appellant was notified 
and aware of the evidence needed to substantiate his claim 
and the avenues through which he might obtain such evidence, 
and of the allocation of responsibilities between himself and 
VA in obtaining such evidence.  Accordingly, there is no 
further duty to notify.

In addition, the duty to assist the appellant has been 
satisfied in this case.  All available medical records 
pertinent to the issue on appeal are in the claims folder, to 
include records from the Social Security Administration.  
Further, he has had the opportunity to present evidence and 
argument in support of his claim, to include at the July 2002 
hearing.  Nothing indicates that the appellant has indicated 
the existence of any other relevant evidence that has not 
been obtained or requested.  Moreover, he was accorded VA 
medical examinations with respect to this case in November 
2004 and March 2007, both of which were conducted by the same 
physician.  Consequently, for these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
appellant in regard to these issues.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the appellant 
has the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Active service includes 
any period of ACDUTRA during which the individual was 
disabled from a disease or an injury incurred in the line of 
duty, or a period of inactive duty training during which the 
veteran was disabled from an injury incurred in the line of 
duty or from an acute myocardial infarction, a cardiac 
arrest, or a cerebrovascular accident occurring during such 
training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  
Further, ACDUTRA includes full-time duty in the Armed Forces 
performed by the Reserves for training purposes.  38 U.S.C.A. 
§ 101(22); 38 C.F.R. § 3.6(c).  Inactive duty training 
includes duty, other than full-time duty, prescribed for the 
Reserves.  38 U.S.C.A. § 101(23)(A).

Only service department records can establish if and when a 
person was serving on active duty, active duty for training, 
or inactive duty training.  Cahall v. Brown, 7 Vet. App. 232, 
237 (1994).  Service department records are binding on VA for 
purposes of establishing service in the U.S. Armed Forces.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see also 38 
C.F.R. § 3.203, limiting the type of evidence accepted to 
verify service dates.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent or more within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for a low back 
disorder.

The appellant essentially contends that he developed a 
chronic low back disorder as a result of his military service 
in the National Guard.  He has contended, to include at the 
July 2002 hearing, that he injured his back in 1972 while he 
and three other soldiers were lifting a diesel generator up 
into the back of a truck, and that he has had continuous back 
problems since that injury.  

The Board acknowledges that the appellant's service medical 
records confirm he was treated for complaints of low back 
pain.  For example, individual sick slips dated from July 9 
to 11, 1974, note he was treated for lower back pain.  
Subsequent individual sick slips dated in February 1987 and 
July 1991 also note complaints of back pain.  In addition, 
treatment records dated in February 1987 note that the 
appellant hurt his back after leaning over to pick something 
up; that he had a previous history of back problem; and that 
he was assessed with back strain.  Subsequent records dated 
in July 1991 also note that he complained of a sciatic nerve 
problem which he reported had existed since childhood.  
Assessment was acute exacerbation of chronic back pain.  
Nevertheless, service examinations conducted in January 1972, 
January 1980, March 1984, February 1988, and January 1992, 
consistently evaluated his spine as normal.  

Post-service medical records also reflect treatment for low 
back problems.  For example, a December 1994 VA 
hospitalization report shows a diagnosis of acute lumbar 
radiculitis.  Among other things, it was noted that he had a 
history of considerable amount of mild problems in the past, 
not as severe.  In addition, the November 2004 VA spine 
examination noted that MRI testing conducted in 2003 showed a 
moderate sized disc herniation at L4-5 with compression 
against the thecal sac; and focal moderate spinal stenosis; 
as well as bilateral facet hypertrophy and disc degeneration 
at L5-S1.  Additional diagnoses at this examination included 
spinal scoliosis.  The subsequent March 2007 VA spine 
examination included diagnoses of lumbar spine degenerative 
disc disease by MRI testing recently with disc bulging from 
L4-5 and L5-S1 and a disc osteophyte complex at L3-4; 
moderate spinal stenosis noted at L4-5 by recent MRI; chronic 
lumbar pain complaints with radicular leg pain at times; and 
lumbar strain, more on the left side by exam.

The Board further notes that at the time of the November 2004 
VA spine examination, the physician, following review of 
"pertinent portions of the C-file and electronic record," 
opined that "it is at least as likely as not that the 
currently diagnosed back problems, predominantly the 
arthritic changes which have developed into stenosis problems 
are at least as likely as not related to the veteran's period 
of service".  However, at the subsequent March 2007 VA 
examination the physician revised his opinion to state that 
the issue could not be resolved without resorting to mere 
speculation.  The examiner provided a detailed rationale in 
support of this opinion which included references to 
pertinent records detailing the appellant's treatment for 
back problems.

In an October 2007 statement, the appellant's representative 
contended that the March 2007 opinion of the VA examiner 
should be discounted, citing to Perman v. Brown, 5 Vet. App. 
237, 241 (1993).  In that case, the Court found that  an 
examining physician's opinion to the effect that he cannot 
give a "yes" or "no" answer to the question of whether there 
is a causal relationship between emotional stress associated 
with service-connected post-traumatic stress disorder and the 
later development of hypertension is "non-evidence."  
Therefore, that left the examiner's initial opinion from the 
November 2004 VA examination, which was favorable to the 
appellant, and, as such, service connection should be 
granted.

Although the Board does not dispute the Court's holding in 
the Perman case, it observes that it is actually one of a 
series of cases which stand for the general proposition that 
service connection may not be based on a resort to pure 
speculation or even remote possibility.  See Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996) (on claim to reopen a 
service connection claim, statement from physician about 
possibility of link between chest trauma and restrictive lung 
disease was too general and inconclusive to constitute 
material evidence to reopen); Obert v. Brown, 5 Vet. App. 30, 
33 (1993) (physician's statement that the veteran may have 
been having some symptoms of multiple sclerosis for many 
years prior to the date of diagnosis deemed speculative); 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence 
favorable to the veteran's claim that does little more than 
suggest a possibility that his illnesses might have been 
caused by service radiation exposure is insufficient to 
establish service connection); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) (finding that medical evidence which 
merely indicates that the alleged disorder "may or may not" 
exist or "may or may not" be related, is too speculative to 
establish the presence of the claimed disorder or any such 
relationship).  Therefore, the case law actually supports the 
conclusion that service connection should be denied based 
upon the opinion of the March 2007 VA spine examination.  

Moreover, the Board cannot ignore the fact that the March 
2007 opinion was from the same VA examiner as in November 
2004, who acknowledged that he was revising his prior 
opinion.  In other words, the examiner made it clear that he 
found his prior opinion to have been in error, and that his 
final conclusion was his March 2007 opinion.  Further, the 
examiner's phrasing in his March 2007 opinion reflects that 
for him or any other clinician to conclude the current 
disability was related to military service would be based on 
nothing more than pure speculation.

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim of service connection for a back disorder.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert, supra; see also Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Therefore, the 
benefit sought on appeal must be denied.


ORDER

Entitlement to service connection for a back disorder is 
denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


